ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                               )
                                           )
Alnawars Company                           )      ASBCA No. 59816
                                           )
Under Contract No. W91GET-07-M-1686        )

APPEARANCE FOR THE APPELLANT:                     Mr. Buraier Yassen
                                                   Owner

APPEARANCES FOR THE GOVERNMENT:                   Raymond M. Saunders, Esq.
                                                   Army Chief Trial Attorney
                                                  CPT Cali Y. Kim, JA
                                                   Trial Attorney

               ORDER OF DISMISSAL FOR FAILURE TO PROSECUTE

       On 23 October 2015, appellant was ordered to show cause within 21 days why this
appeal should not be dismissed for failure to prosecute. Appellant received the show
cause order on 23 October 2015, but has not responded. Appellant likewise has failed to
respond to earlier Board orders. Accordingly, this appeal is dismissed with prejudice
under Board Rule 17.

      Dated: 15 December 2015




                                                Administrative Judge
                                                Acting Chairman
                                                Armed Services Board
                                                of Contract Appeals


 I concur                                       I concur

                                                                                   /

. RICHARD SHACKLEFORD
                                                              '
  Administrative Judge                          Administrative Judge
  Vice Chairman                                 Armed Services Board
  Armed Services Board                          of Contract Appeals
  of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59816, Appeal of Alnawars
Company, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2